PER CURIAM.

ORDER

Cornell White appeals the judgment denying his “Motion for 29.15 Court to Comply with the Specific Directions from the Appellate Court.” We are unable to address White’s points on appeal because they are barred by either the law of the case or White’s failure to preserve his arguments for appellate review.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).